Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered October 15, 2007, convicting defendant upon his plea of guilty of two counts of the crime of driving while intoxicated.
Resolving an indictment and a superior court information, defendant pleaded guilty to two counts of driving while intoxicated. Pursuant to the plea agreement, defendant was to be sentenced to no greater than 1 to 3 years in prison for each conviction, with the sentences to run concurrently. In addition, defendant agreed to waive his right to appeal. County Court subsequently sentenced defendant to concurrent prison terms of 1 to 3 years. Defendant now appeals.
Defendant’s appellate counsel requests that she be relieved of her assignment on the ground that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief and the record, we agree. Consequently, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, PJ., Rose, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.